consents to a voluntary dismissal of this appeal. Cause appearing, we

                            ORDER this appeal DISMISSED.'


                                                        / At, petAin             J.
                                                  Hardesty


                                                                                 J.




                cc:   Hon. Steve L. Dobrescu, District Judge
                      State Public Defender/Ely
                      State Public Defender/Carson City
                      Attorney General/Carson City
                      White Pine County District Attorney
                      Attorney General/Ely
                      White Pine County Clerk
                      James David Ofeldt




                            'Because no remittitur will issue in this matter, see NRAP
                42(b), the one-year period for filing a post-conviction habeas corpus
                petition under NRS 34.726(1) shall commence to run from the date of this
                order.

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A